Campbell, J.,
delivered the opinion of the court.
By the sixth instruction for the State the jury was told that “ It is true that under the laws of this State the defendant is a competent witness in his own behalf, but in weighing his testimony the jury should consider the interest he has in the result of the same, and they may disregard it altogether.” This was clearly wrong. The jury had no right to disregard the testimony of the defendant merely because he was such and deeply interested in the result. The statute makes a defendant a competent witness, and while it is for the jury to determine the weight to be given to his evidence, it *707is not allowable for the court to annul the statute in effect by admonishing the jury of the interest the defendant has in the result and authorizing it capriciously and wantonly to disregard his evidence completely and entirely because of such interest. This interpretation may have been put on the sixth instruction, although not so intended by the learned judge who gave it, and it was not cured by the proper instructions for the accused on the same subject. His own testimony may be the only shield of an innocent person. A defendant has the right to submit his testimony to the jury to be judged of by it, uninfluenced by any suggestions of its probable falsity or an authorization to the jury to throw it aside as unworthy of belief because of the strong temptation to the defendant to swear falsely. There is little danger that juries will be unduly influenced by the testimony of defendants in criminal cases. They do not need any cautioning against too ready credence to the exculpation furnished by one on trial for a felony. The accused should be allowed to exercise his right to testify unimpaired by any suggestions calculated to detract from its value in the estimation of the jury.

Reversed and remanded.